Exhibit 10.3
(DIRECTOR MEETING FEE AWARDS)
LEAP WIRELESS INTERNATIONAL, INC.
2004 STOCK OPTION, RESTRICTED STOCK AND
DEFERRED STOCK UNIT PLAN
RESTRICTED STOCK AWARD GRANT NOTICE AND
RESTRICTED STOCK AWARD AGREEMENT
     Leap Wireless International, Inc. (the “Company”), pursuant to its 2004
Stock Option, Restricted Stock and Deferred Stock Unit Plan, as amended (the
“Plan”), hereby grants to the holder listed below (“Holder”), the number of
shares of the Company’s Common Stock set forth below (the “Shares”). This
Restricted Stock award is subject to all of the terms and conditions as set
forth herein and in the Restricted Stock Award Agreement attached hereto as
Exhibit A (the “Restricted Stock Agreement”) and the Plan, each of which are
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Grant Notice
and the Restricted Stock Agreement.

     
Holder:
 
 
 
Award Number:
 
 
 
Grant Date:
 
 
 
Total Number of Shares of Restricted Stock:
                       shares  
Vesting Schedule:
  The Shares shall be released from the Forfeiture Restriction set forth in
Section 2.1 of the Restricted Stock Agreement on the dates and in the amounts
indicated in Exhibit B to this Grant Notice.

     By Holder’s signature below, or by Holder’s submitting his or her
electronic acceptance of the Shares subject to this Grant Notice using the
website of the Company’s designated brokerage firm, Holder agrees to be bound by
the terms and conditions of the Plan, the Restricted Stock Agreement and this
Grant Notice. Holder agrees to access copies of the Plan and the prospectus
governing the Plan (the “Plan Documents”) on the Company’s intranet or on the
website of the Company’s designated brokerage firm. Paper copies are also
available upon request to the Secretary of the Company at the Company’s
corporate offices.
     Holder has reviewed this Grant Notice, the Restricted Stock Agreement and
the Plan Documents in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Grant Notice or accepting the Shares
subject hereto and fully understands all provisions of this Grant Notice, the
Restricted Stock Agreement and the Plan. Holder hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator of the Plan upon any questions arising under the Plan, this Grant
Notice or the Restricted Stock Agreement.

             
 
  HOLDER:        
 
           
 
  By:        
 
           
 
  Print Name:        
 
           
 
  Address:        
 
           

Restricted Stock Agreement (Director Fees)
04/14/10

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO RESTRICTED STOCK AWARD GRANT NOTICE
RESTRICTED STOCK AWARD AGREEMENT
     Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) to
which this Restricted Stock Award Agreement (this “Agreement”) is attached, Leap
Wireless International, Inc. (the “Company”) has granted to Holder the number of
shares of Restricted Stock under the Company’s 2004 Stock Option, Restricted
Stock and Deferred Stock Unit Plan, as amended (the “Plan”) indicated in the
Grant Notice. The Shares are subject to the terms and conditions of the Plan
which are incorporated herein by reference. Capitalized terms not specifically
defined herein shall have the meanings specified in the Plan and the Grant
Notice.
ARTICLE I
GRANT OF RESTRICTED STOCK
     1.1 Grant of Restricted Stock. Effective as of the Grant Date set forth in
the Grant Notice (the “Grant Date”), and upon the terms and conditions set forth
in the Plan and this Agreement, the Company irrevocably grants to Holder the
number of shares of Common Stock set forth in the Grant Notice (the “Shares”) in
consideration of Holder’s employment with or service to the Company or its
Subsidiaries on or before the Grant Date, for which the Administrator has
determined Holder has not been fully compensated, and the Administrator has
determined that the benefit received by the Company as a result of such
employment or service has a value that exceeds the aggregate par value of the
Shares, which Shares, when issued in accordance with the terms hereof, shall be
fully paid and nonassessable.
     1.2 Issuance of Shares. On the Grant Date, the Company shall issue the
Shares to Holder and shall (a) cause a stock certificate or certificates
representing the Shares to be registered in the name of Holder, or (b) cause
such Shares to be issued in uncertificated form, with such Shares recorded in
the name of Holder in the books and records of the Company’s transfer agent,
with appropriate notations regarding the restrictions imposed pursuant to this
Agreement. If a stock certificate is issued, it shall be delivered to and held
in custody by the Company pursuant to Section 1.4 and shall bear the restrictive
legends required by Section 3.3 below. The issuance of the Shares shall be
subject to the satisfaction of the conditions to issuance set forth in
Section 7.9 of the Plan.
     1.3 Rights as Stockholder. Except as otherwise provided herein, upon
issuance of the Shares by the Company, Holder shall have all the rights of a
stockholder with respect to said Shares, subject to the restrictions herein,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect to the Shares; provided, however, that
any and all cash dividends paid on such Shares and any and all shares of Common
Stock, capital stock or other securities received by or distributed to Holder
with respect to the Shares as a result of any stock dividend, stock split,
reverse stock split, recapitalization, combination, reclassification, or similar
change in the capital structure of the Company shall also be subject to the
Forfeiture Restriction (as defined in Section 2.1 below) and the restrictions on
transfer in
Restricted Stock Agreement (Director Fees)
04/14/10

A-1



--------------------------------------------------------------------------------



 



Section 2.4 below until such restrictions on the underlying Shares lapse or are
removed pursuant to this Agreement and shall be held by the Company pursuant to
Section 1.4 pending the removal of such restrictions.
     1.4 Escrow. The Secretary of the Company, or such other escrow holder as
the Administrator may appoint, may retain physical custody of the certificates,
if any, representing the Shares (and any dividends or other distributions paid
on such Shares) until all of the restrictions imposed pursuant to this Agreement
lapse or shall have been removed. In such event, Holder shall not retain
physical custody of any certificates representing Unreleased Shares issued to
Holder (or any dividends or other distributions paid on such Shares). Holder, by
acceptance of this Award, shall be deemed to appoint, and does so appoint, the
Company and each of its authorized representatives as Holder’s
attorney(s)-in-fact to effect any transfer of forfeited Unreleased Shares (and
any dividends or other distributions paid on such Shares) to the Company as may
be required pursuant to the Plan or this Agreement, and to execute such
representations or other documents or assurances as the Company or such
representatives deem necessary or advisable in connection with any such
transfer.
ARTICLE II
RESTRICTIONS ON SHARES
     2.1 Forfeiture Restriction. Subject to the provisions of Section 2.2 below,
if Holder has a Termination of Employment, Termination of Directorship or
Termination of Consultancy, as applicable, all of the Unreleased Shares (as
defined below) shall thereupon be forfeited immediately and without any further
action of the Company (the “Forfeiture Restriction”). Upon the occurrence of
such a forfeiture, the Company shall become the legal and beneficial owner of
the Unreleased Shares and all rights and interests therein or relating thereto,
and the Company shall have the right to retain and transfer to its own name the
number of Unreleased Shares being forfeited by Holder. In the event any of the
Shares are forfeited pursuant to this Section 2.1, any dividends or other
distributions paid on such Shares and held by the Company shall be retained by
the Company. Holder hereby authorizes and directs the Secretary of the Company,
or such other person designated by the Administrator, to transfer the Unreleased
Shares which have been forfeited pursuant to this Section 2.1 from Holder to the
Company.
     2.2 Release of Shares from Forfeiture Restriction. Subject to Section 2.1
above, the Shares shall be released from the Forfeiture Restriction as indicated
in Exhibit B to the Grant Notice. Any of the Shares released from the Forfeiture
Restriction shall thereupon be released from the restrictions on transfer under
Section 2.4. In the event any of the Shares are released from the Forfeiture
Restriction, any dividends or other distributions paid on such Shares and held
by the Company pursuant to Section 1.3 shall be promptly paid by the Company to
Holder. As soon as administratively practicable following the release of any
Shares from the Forfeiture Restriction, the Company shall, as applicable, either
deliver to Holder the certificate or certificates representing such Shares in
the Company’s possession belonging to Holder, or, if the Shares are held in
uncertificated form, then the Company shall remove the notations on any such
Shares. Holder (or the beneficiary or personal representative of Holder in the
event of Holder’s death or incapacity, as the case may be) shall deliver to the
Company any representations or
Restricted Stock Agreement (Director Fees)
04/14/10

A-2



--------------------------------------------------------------------------------



 



other documents or assurances as the Company or its representatives deem
necessary or advisable in connection with any such delivery.
     2.3 Unreleased Shares. Any of the Shares which, from time to time, have not
yet been released from the Forfeiture Restriction are referred to herein as
“Unreleased Shares.”
     2.4 Restrictions on Transfer. Unless otherwise permitted by the
Administrator pursuant to the Plan, no Unreleased Shares or any dividends or
other distributions thereon or any interest or right therein or part thereof,
shall be liable for the debts, contracts or engagements of Holder or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect.
ARTICLE III
OTHER PROVISIONS
     3.1 Taxes.
          (a) Holder has reviewed with Holder’s own tax advisors the federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by the Grant Notice and this Agreement. Holder is
relying solely on such advisors and not on any statements or representations of
the Company or any of its representatives or agents. Holder understands that
Holder (and not the Company) shall be responsible for Holder’s own tax liability
that may arise as a result of this investment or the transactions contemplated
by this Agreement. Holder understands that Holder will recognize ordinary income
for federal income tax purposes under Section 83 of the Code. Holder understands
that Holder may elect to be taxed for federal income tax purposes at the time
the Shares are purchased rather than as and when the Forfeiture Restriction
lapses by filing an election under Section 83(b) of the Code with the Internal
Revenue Service within thirty (30) days from the date of purchase. A form of
election under Section 83(b) of the Code is attached to the Grant Notice as
Exhibit C.
     HOLDER ACKNOWLEDGES THAT IT IS HOLDER’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), EVEN IF HOLDER
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON HOLDER’S
BEHALF.
          (b) Notwithstanding anything to the contrary in this Agreement, the
Company shall be entitled to require payment (which payment may be made in cash,
by deduction from other compensation payable to Holder or in any form of
consideration permitted by Section 10.4 of the Plan) of any sums required by
federal, state or local tax law to be withheld with respect to the issuance,
lapsing of restrictions on or sale of the Shares. The Company shall not be
obligated to deliver any new certificate representing vested Shares to Holder or
Holder’s beneficiary or legal representative unless and until Holder or Holder’s
beneficiary or legal representative, as applicable, shall have paid or otherwise
satisfied in full the amount of all
Restricted Stock Agreement (Director Fees)
04/14/10

A-3



--------------------------------------------------------------------------------



 



federal, state and local taxes applicable to the taxable income of Holder
resulting from the issuance, lapsing of restrictions on or sale of the Shares.
     3.2 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Holder is subject to Section 16 of
the Exchange Act, the Plan, the Shares and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
     3.3 Restrictive Legends and Stop-Transfer Orders.
          (a) Any share certificate(s) evidencing the Shares issued hereunder
shall be endorsed with the following legend and any other legend required by any
applicable federal and state securities laws:
THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE SUBJECT TO FORFEITURE UNDER,
AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH, THE TERMS OF A RESTRICTED STOCK
AWARD AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON
FILE WITH THE SECRETARY OF THE COMPANY.
          (b) Holder agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
          (c) The Company shall not be required: (i) to transfer on its books
any shares of Common Stock that have been sold or otherwise transferred in
violation of any of the provisions of the Plan or this Agreement, or (ii) to
treat as owner of such shares of Common Stock or to accord the right to vote or
pay dividends to any purchaser or other transferee to whom such shares shall
have been so transferred.
     3.4 Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company, and any notice to be given to Holder shall be addressed to Holder at
the address given beneath Holder’s signature on the Grant Notice or to the most
recent address for Holder in the Company’s personnel records (or, if sent by
email, to the most recent email address for Holder in the Company’s personnel
records). By a notice given pursuant to this Section 3.4, either party may
hereafter designate a different address for notices to be given to that party.
Any notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.
     3.5 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
Restricted Stock Agreement (Director Fees)
04/14/10

A-4



--------------------------------------------------------------------------------



 



     3.6 Governing Law; Severability. This Agreement shall be administered,
interpreted and enforced under the laws of the State of Delaware without regard
to conflicts of laws thereof. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.
     3.7 Conformity to Securities Laws. Holder acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are to be issued, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.
     3.8 Amendments. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed or acknowledged by Holder and by a
duly authorized representative of the Company.
     3.9 No Employment Rights. If Holder is an Employee, nothing in the Plan or
this Agreement shall confer upon Holder any right to continue in the employ of
the Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are expressly reserved, to
discharge Holder at any time for any reason whatsoever, with or without cause,
except to the extent expressly provided otherwise in a written agreement between
the Company and Holder.
     3.10 Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Holder and his or her heirs, executors, administrators, successors and assigns.
Restricted Stock Agreement (Director Fees)
04/14/10

A-5



--------------------------------------------------------------------------------



 



EXHIBIT B
TO RESTRICTED STOCK AWARD GRANT NOTICE
VESTING PROVISIONS
     Capitalized terms used in this Exhibit B and not defined below shall have
the meanings given them in the Plan, the Grant Notice to which this Exhibit B is
attached or the Agreement attached thereto.
     1. Time-Based Vesting. Subject to any accelerated release pursuant to
Section 2 below, the Unreleased Shares shall be released from the Company’s
Forfeiture Restriction on the first anniversary of the Grant Date provided that
Holder is an Employee, Director or Consultant on such date.
     2. Accelerated Vesting.
          (a) In the event Holder is not nominated for reelection to the Board
at any annual meeting of stockholders of the Company following the Grant Date
(unless Cause (as defined below) exists for the Board’s failure to nominate
Holder for reelection to the Board) and Holder has not resigned or retired from
the Board prior to the such annual meeting of stockholders, the Unreleased
Shares shall be released from the Company’s Forfeiture Restriction on the date
of such annual meeting of stockholders.
          (b) In the event of a Change in Control, if Holder is an Employee,
Director or Consultant immediately prior to such Change in Control, the
Unreleased Shares immediately prior to such Change in Control shall be released
from the Company’s Forfeiture Restriction on the date of the Change in Control.
     (c) For purposes of this Exhibit B, “Cause” shall mean any one or more of
the following occurrences:
          (i) Holder’s conviction by, or entry of a plea of guilty or nolo
contendere in, a court of competent and final jurisdiction for (A) any felony,
or (B) other illegal conduct (other than traffic violations or other minor
offenses) that is likely to inflict or has inflicted material injury on the
business of the Company (or any parent or subsidiary of the Company or any
successor thereof);
          (ii) a final adjudication in a court of competent jurisdiction (and
with no appeal pending and any deadline for filing any such appeal that may be
designated by statute or rule having passed) resulting in a finding that Holder
has committed an act of fraud, embezzlement or dishonesty, whether prior to or
subsequent to the date hereof, upon the Company (or any parent or subsidiary of
the Company or any successor thereof); or
          (iii) a final adjudication in a court of competent jurisdiction (and
with no appeal pending and any deadline for filing any such appeal that may be
designated by statute or rule having passed) resulting in a finding that Holder
has committed a material
Restricted Stock Agreement (Director Fees)
04/14/10

B-1



--------------------------------------------------------------------------------



 



violation of his or her duty of loyalty to the Company (or any parent or
subsidiary of the Company or any successor thereof).
     3. Limit on Release of Shares. In no event will more than 100% of the
Unreleased Shares be released from the Company’s Forfeiture Restriction pursuant
to the provisions of this Exhibit B.
Restricted Stock Agreement (Director Fees)
04/14/10

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
TO RESTRICTED STOCK AWARD GRANT NOTICE
FORM OF 83(B) ELECTION AND INSTRUCTIONS
     These instructions are provided to assist you if you choose to make an
election under Section 83(b) of the Internal Revenue Code, as amended, with
respect to the shares of common stock, par value $0.0001, of Leap Wireless
International, Inc. transferred to you. Please consult with your personal tax
advisor as to whether an election of this nature will be in your best interests
in light of your personal tax situation.
     The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than 30 days after the date the shares were
transferred to you. PLEASE NOTE: There is no remedy for failure to file on time.
The steps outlined below should be followed to ensure the election is mailed and
filed correctly and in a timely manner. ALSO, PLEASE NOTE: If you make the
Section 83(b) election, the election is irrevocable.

1.   Complete Section 83(b) election form (attached as Attachment 1) and make
four (4) copies of the signed election form. (Your spouse, if any, should sign
Section 83(b) election form as well.)

2.   Prepare the cover letter to the Internal Revenue Service (sample letter
attached as Attachment 2).

3.   Send the cover letter with the originally executed Section 83(b) election
form and one (1) copy via certified mail, return receipt requested to the
Internal Revenue Service at the address of the Internal Revenue Service where
you file your personal tax returns. We suggest that you have the package
date-stamped at the post office. The post office will provide you with a white
certified receipt that includes a dated postmark. Enclose a self-addressed,
stamped envelope so that the Internal Revenue Service may return a date-stamped
copy to you. However, your postmarked receipt is your proof of having timely
filed the Section 83(b) election if you do not receive confirmation from the
Internal Revenue Service.

4.   One (1) copy must be sent to Leap Wireless International, Inc. for its
records and one (1) copy must be attached to your federal income tax return for
the applicable calendar year.

5.   Retain the Internal Revenue Service file stamped copy (when returned) for
your records.

     Please consult your personal tax advisor for the address of the office of
the Internal Revenue Service to which you should mail your election form.
Restricted Stock Agreement (Director Fees)
04/14/10

C-1



--------------------------------------------------------------------------------



 



ATTACHMENT 1 TO EXHIBIT C
ELECTION UNDER INTERNAL REVENUE CODE SECTION 83(B)
     The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of shares (the “Shares”) of Common Stock,
par value $0.0001 per share, of Leap Wireless International, Inc., a Delaware
corporation (the “Company”).

1.   The name, address and taxpayer identification number of the undersigned
taxpayer are:

                                                                

                                                                

    SSN:

    The name, address and taxpayer identification number of the Taxpayer’s
spouse are (complete if applicable):

                                                                

                                                                

    SSN:

2.   Description of the property with respect to which the election is being
made:

                                            (___) shares of Common Stock, par
value $0.0001 per share, of the Company.

3.   The date on which the property was transferred was                     .
The taxable year to which this election relates is calendar year 20___.

4.   Nature of restrictions to which the property is subject:

    The Shares are subject to forfeiture if unvested as of the date of
termination of employment, directorship or consultancy with the Company.

5.   The fair market value at the time of transfer (determined without regard to
any lapse restrictions, as defined in Treasury Regulation Section 1.83-3(a)) of
the Shares was $                     per Share.

6.   The amount paid by the taxpayer for Shares was                      per
share.

7.   A copy of this statement has been furnished to the Company.

         
Dated:                     , 20___
  Taxpayer Signature
                                                                

Restricted Stock Agreement (Director Fees)
04/14/10

C-1-1



--------------------------------------------------------------------------------



 



The undersigned spouse of Taxpayer joins in this election. (Complete if
applicable).

         
Dated:                     , 20___
  Spouse’s Signature
                                                                

Signature(s) Notarized by:

                                                                

                                                                

Restricted Stock Agreement (Director Fees)
04/14/10

C-1-2



--------------------------------------------------------------------------------



 



ATTACHMENT 2 TO EXHIBIT C

SAMPLE COVER LETTER TO INTERNAL REVENUE SERVICE

                                        , 20___
VIA CERTIFIED MAIL
RETURN RECEIPT REQUESTED
Internal Revenue Service
[Address where taxpayer files returns]

       
Re:
  Election under Section 83(b) of the Internal Revenue Code of 1986
 
  Taxpayer:
 
 
  Taxpayer’s Social Security Number:
 
 
  Taxpayer’s Spouse:
 
 
  Taxpayer’s Spouse’s Social Security Number:
 

Ladies and Gentlemen:
     Enclosed please find an original and one copy of an Election under Section
83(b) of the Internal Revenue Code of 1986, as amended, being made by the
taxpayer referenced above. Please acknowledge receipt of the enclosed materials
by stamping the enclosed copy of the Election and returning it to me in the
self-addressed stamped envelope provided herewith.
Very truly yours,
                                                                       
            
Enclosures
cc: Leap Wireless International, Inc.
Restricted Stock Agreement (Director Fees)
04/14/10

C-2-1